Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This office action is in response to the Response after Ex Parte Quayle Office Action filed on 05/19/22.
3.	Claims 17-29 are under examination.
4.	Claims 1-16 are canceled.
 
Response to Arguments
5.	Applicant amendment filed on 05/19/22, with regarding to specification objection (Title & Abstract) has been fully considered and is persuasive. Therefore, the specification objection is withdrawn.


Allowable Subject Matter
6.	Claims 17-29  are allowed in light of the applicant’s argument, amendment, and in light of the prior art in the record. 

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

A.	Zhou et al. 2019/0306875 A1 (Title: Scheduling request based beam failure recovery) (See abstract, Para. 0256, 0259 & 0286).
B.	Cirik et al. 2019/0215048 A1 (Title: Timing advance in beam failure recovery request transmission) (See abstract, Para. 0214 & 0239).
C.	Zhou et al. 2019/0075014 A1 (Title: Unified downlink control information for beam management) (See abstract, Para. 0117, 0121 & 0150-0151).

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076.  The examiner can normally be reached on M.F 6a.m.-2p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469

/MEWALE A AMBAYE/Primary Examiner, Art Unit 2469